Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges amendments to claims 1, 4 and 7-10 and cancellation of claim 3. Examiner further acknowledges newly added claims 11-13.
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. Applicant argues that prior art Fedeli does not teach or fairly suggest a control system designed and intended to capture and store operating data in a recording mode that includes speeds and accelerations over time, and that the set speed and/or set acceleration of the vehicle in playback mode is lower than the respective stored speed and/or acceleration at the particular time based on the stored surroundings data, as recited in amended claim 1.
	Examiner respectfully disagrees. Fedeli teaches that the APP 12 causes the user terminal 5 to sort the driving speed collection associated with the current geographical position of the motor-vehicle 1 in either increasing or decreasing order of driving speeds, and then selects the median driving speed from within the ordered list of driving speeds. Fedeli may not explicitly teach that the median speed is chosen based on the stored surroundings data, however, since the selected median driving speed is selected from a list of driving speed collection associated with the current geographical position, this teaches that the speed is selected based on the stored surroundings data [0114]. Further, the APP 12 would only choose a speed that is associated with the current geographical position (i.e., an individual geographical position along a recognized recurring path) and would disregard speeds associated with a different geographical position [0051]-[0052].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli (US 20220161819 A1) in view of Ikuta (US 20160221574 A1).
Regarding claim 1, Fedeli teaches
Control system (1) see FIG. 1 automotive Electronic Control Unit (ECU) which is designed and intended for use in a host motor vehicle (10) and to detect a preceding vehicle in the surroundings of the host motor vehicle (10) from surroundings data acquired by means of a surroundings sensor system (3) of the host vehicle (10), to capture operating data of the host motor vehicle (10) by means of a driving state sensor system (5) of the host motor vehicle (10), and, See at least FIG. 3 and [0058]-[0064] where motor vehicle 1 is equipped with an automotive electronic speed control system 1. The motor vehicle 1 comprises automotive systems 2 comprising a sensory system suitable for detecting surroundings data and operating data of the host motor vehicle such as a steering wheel angle, yaw rotation, longitudinal and lateral accelerations, geographical position, and detecting the presence of obstacles in front of the motor vehicle 1.
in a recording mode, to capture and store operating data and surroundings data of the host motor vehicle (10), and, 
in a playback mode, to set an acceleration and/or a speed of the host motor vehicle (10) depending on the operating data stored in the recording mode and the surroundings data stored in the recording mode, see at least [0084]-[0091] where the ECU 6 is programmed to receive cruise control data from a user terminal 5, the data including recognizing and storing recurring paths or routes travelled by the motor-vehicle 1. For each of the recognized recurring paths or routes, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the cooperative cruise control. In [0103]-[0109], if the system recognizes the motor vehicle 1 is travelling on a recurrent path, the system determines a driving speed to be used as a cruise speed of the motor vehicle in the current position of the motor vehicle and transmits the determined driving speed to the ECU in order to implement the Cruise Control (CC) or Adaptive Cruise Control (ACC) function.
wherein the operating data comprises speeds and accelerations over time and the set speed and/or set acceleration at a particular time is lower than the respective stored speed and/or stored acceleration at the particular time based on the stored surroundings data. Fedeli teaches that the APP 12 causes the user terminal 5 to sort the driving speed collection associated with the current geographical position of the motor-vehicle 1 in either increasing or decreasing order of driving speeds, and then selects the median driving speed from within the ordered list of driving speeds. Fedeli may not explicitly teach that the median speed is chosen based on the stored surroundings data, however, since the selected median driving speed is selected from a list of driving speed collection associated with the current geographical position, this teaches that the speed is selected based on the stored surroundings data [0114]. Further, the APP 12 would only choose a speed that is associated with the current geographical position (i.e., an individual geographical position along a recognized recurring path) and would disregard speeds associated with a different geographical position [0051]-[0052].
Fedeli teaches all of the elements of the current invention as stated above except
wherein the control system (1) is designed and intended to interrupt the playback mode as soon as the time interval between the host motor vehicle (10) and the preceding vehicle falls below a predefined time interval, 
Ikuta teaches it is known to provide the above elements. See at least Abstract where, based on a distance and a relative speed between a host vehicle and a forward obstacle (preceding vehicle), the controller calculates a collision prediction time of a collision between the forward obstacle and the host vehicle. Then, if the collision prediction time is less than or equal to a predetermined threshold, the controller executes a predetermined control (interrupts the playback mode) reducing a probability of the collision between the host vehicle and the preceding vehicle. Also see at least [0103] where an example of a predetermined control includes actuating brakes of the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli to incorporate the teachings of Ikuta and provide the control system designed and intended to interrupt the playback mode as soon as the time interval between the host motor vehicle and the preceding vehicle falls below a predefined time interval. In doing so, the system provides “a timing of executing a predetermined control that reduces a probability of the collision between the forward obstacle and a host vehicle based on a distance between the host vehicle and the forward obstacle at that time.” [0006]

Regarding claim 2, Fedeli in view of Ikuta teaches
Control system (1) according to claim 1, which is designed and intended to store a marking data set comprising operating data and/or surroundings data when the recording mode is activated, and to assign a time stamp and/or a current position of the host motor vehicle (10) to the marking data set. See at least Fedeli [0078]-[0087] where the user terminal 5 and ECU 6 are programmed to communicate with each other by way of V2D and Dv2 communication systems. The user terminal 5 is equipped with a software application (APP 12 shown in FIG. 3) which is designed to cause the user terminal 5 to display on an electronic display of the user terminal 5 a GUI designed to allow a user to activate the CC or ACC function. According to [0087], the user terminal 5 is capable of recognizing and storing recurring paths or routes travelled by the motor vehicle 1 by a specific driver, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the Cooperative Cruise Control. See at least [0095] where, based on start and end commands imparted by the user, the range of time associated with recurring paths are recorded at specific geographic locations of the motor vehicle 1.


Regarding claim 4, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to precisely set the acceleration and/or speed of the host motor vehicle to an acceleration and/or a speed stored in the recording mode. See preceding logic for claim 3 and also see at least Fedeli [0100] where the geographical positions of the motor vehicle 1 may be defined based on elapsed time and distance travelled from the previous defined geographical position and the curvature of the path, so that the defined geographical positions are less dense along straight sections of the path and denser along bends, in order to improve precision of the definition of the recurring paths or routes.

Regarding claim 5, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to activate the recording mode upon an input action by a user of the host motor vehicle. See at least Fedeli [0078]-[0087] where the user terminal 5 is equipped with a software application (APP 12 shown in FIG. 3) which is designed to cause the user terminal 5 to display on an electronic display of the user terminal 5 a GUI designed to allow a user to activate the CC or ACC function. According to [0087], the user terminal 5 is capable of recognizing and storing recurring paths or routes travelled by the motor vehicle 1 by a specific driver, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the Cooperative Cruise Control. 


Regarding claim 6, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to set the acceleration and/or speed of the host motor vehicle to an acceleration and/or a speed which is determined on the basis of the operating data and/or surroundings data stored in the recording mode. See at least [0103]-[0109] where, if the system recognizes the motor vehicle 1 is travelling on a recurrent path, the system determines a driving speed to be used as a cruise speed of the motor vehicle in the current position of the motor vehicle and transmits the determined driving speed to the ECU in order to implement the Cruise Control (CC) or Adaptive Cruise Control (ACC) function. The driving speed is determined based on the driving speeds in the collection of driving speeds to be used as a cruise speed of the motor-vehicle 1 in the current geographical position of the motor vehicle 1.

Regarding claim 9, Fedeli in view of Ikuta teaches
Control system according to claim 2, which is designed and intended to compare current operating data and/or surroundings data with the marking data set when the playback mode is activated, and to activate the playback mode if a sufficient match between operating data and/or surroundings data and the marking data set is determined. See at least Fedeli [0104]-[0111] where, the user terminal 5 is configured to determine a current position of the motor vehicle 1 and compare the current position with the disseminated geographical positions at which the driving speed collections are stored, and when the current position corresponds to one of the disseminated positions, the system determines a driving speed to be used as a cruise speed of the motor vehicle 1.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli in view of Ikuta as applied to claim 1 above, and further in view of Tan (US 20150284008 A1).

Regarding claim 7, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to adjust an actual speed of the host motor vehicle to a settable target speed in a standard control mode, which can be interrupted by manual control interventions, by setting the acceleration of the host motor vehicle, or to set a predefined time interval between the host motor vehicle and a preceding motor vehicle in the same lane, if the preceding motor vehicle is moving at a speed which is lower than the target speed, by setting the acceleration of the host motor vehicle, and 
See at least Fedeli [0112] where the APP 12 is designed to cause the user terminal 5 to determine the driving speed to be used as the cruise speed of the motor vehicle 1 in the current geographical position of the motor vehicle by selecting one specific driving speed from within the associated collection of driving speeds associated with the current position of the motor vehicle.
Fedeli in view of Ikuta teaches all the elements of the current invention as stated above except
to capture and store operating data and surroundings data of the host motor vehicle in the recording mode when the standard control mode is interrupted by manual control interventions.
Tan teaches it is known to provide the above elements. See at least [0023]-[0024] where the system comprises a customizable or personalized adaptive cruise control system. The system monitors a driver’s driving behavior in various driving conditions and stores to memory the different driving maneuvers that the driver typically undertakes and the system adjusts the ACC parameters to control the various drive assistance systems or systems. In response to the user input, the system may control the vehicle brakes, steering and/or accelerator, etc. Also see [0018] where the personalization algorithm 16 processes data received via various inputs to create a personalized parameter set 20, which comprises, for example, a following gap parameter that determines at what gap the host vehicle follows a preceding vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli in view of Ikuta to incorporate the teachings of Tan and provide the system configured to capture and store operating data and/or surroundings data of the host motor vehicle in the recording mode when the standard control mode is interrupted by manual control interventions. In doing so, “when the driver assistance system (such as an adaptive cruise control system or the like) is activated, the system may control the acceleration/deceleration/steering of the vehicle in a manner that is preferred by the particular driver. [0004]

Regarding claim 8, Fedeli in view of Ikuta and Tan teaches
	Control system according to claim 1, which is designed and intended to determine a route in the region in front of the host motor vehicle from operating and surroundings data stored in the recording mode, and 
to limit the acceleration and/or speed of the host motor vehicle in accordance with the determined route in the playback mode and/or in the case of manual control of the host motor vehicle. See at least Tan [0009] where a vehicle driver assist system may use one or more sensors of the vehicle to detect objects near the vehicle and in the predicted path of the vehicle in order to assist a driver in maneuvering the vehicle in a forward and/or rearward direction. Also see at least [0016] where the personalization algorithm 16 is in communication with environment sensors such as a camera which is adapted to sense information of the surroundings of the host vehicle. The camera is configured to determine a speed limit that may apply according to the path. In [0018], the personalization parameter set 20 comprises parameters that determine the ACC system’s response to particular driving scenarios, such as a desired following gap that determines at what time gap the host vehicle follows a preceding vehicle.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli in view of Ikuta as applied to claim 1 above, and further in view of Koebler (US 2011/0313647 A1).
Regarding claim 10, Fedeli in view of Ikuta teaches
Control method for use in a host motor vehicle, in which a preceding vehicle in the surroundings of the host motor vehicle is detected by means of surroundings data acquired from a surroundings sensor system of the host motor vehicle, operating data of the host motor vehicle are captured by means of a driving state sensor system of the host motor vehicle, 
capturing and storing operating data and surroundings data of the host motor vehicle in a recording mode, 
interrupting the playback mode as soon as the time interval between the host motor vehicle and the preceding vehicle falls below a predefined time interval. See preceding logic for claim 1.
Fedeli in view of Ikuta teaches all of the elements of the current invention as stated above except removing the operating data and surroundings data that falls outside respective predefined ranges to define revised operating and surrounding data, 
setting an acceleration and/or a speed of the host motor vehicle in a playback mode depending on the revised operating data stored in the recording mode and the revised surroundings data stored in the recording mode, 
Koebler teaches it is known to provide the above elements. See at least [0106]-[0110] where the power management device may include a memory that holds information on routes or segments of routes that the vehicle has previously travelled (i.e., historical route information), including actual velocities. In some variations, probable optimal speeds may be identified for the route wherein only a subset of the historical route information is used. For example, the probable optimal speed may be driver specific, so that only information for a specific driver is used to calculate a probable optimal speed [0111].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli in view of Ikuta to incorporate the teachings of Koebler and provide the control method to include removing the operating data and surroundings data that falls outside respective predefined ranges to define revised operating and surrounding data and setting an acceleration and/or a speed of the host motor vehicle in a playback mode depending on the revised operating data stored in the recording mode and the revised surroundings data stored in the recording mode. In doing so, the system may determine an optimal speed within the specific driver’s desired speed and range [0010].
 
Regarding claim 12, Fedeli in view of Ikuta and Koebler teaches
Control method according to claim 10, further comprising setting the acceleration and/or speed of the host motor vehicle to one of an average or median of the revised operating and surroundings data. See at least Koebler [0111] where the optimal speed is derived from a combination of an average, median, weighted average, etc. of all or a subset of the historical route information speeds.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli in view of Ikuta as applied to claim 1 above, and further in view of Meachair (GB2539676A).
Regarding claim 13, Fedeli in view of Ikuta teaches
Control system according to claim 1, wherein the set speed and/or set acceleration at the particular time is lower than the respective stored speed and/or acceleration data at the particular time based on a trajectory of the route.
Fedeli in view of Ikuta teaches all of the elements of the current invention as stated above except wherein the surroundings data comprises a route in a region in front of the host motor vehicle.
Meachair teaches it is known to provide the above elements. See at least page 11 lines 15-21 where the vehicle is capable of determining an optimized speed profile based upon anticipated route which may be based on a GPS navigation system with a defined destination or information about previous journeys from which at least part of the route that is going to be followed can be anticipated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli in view of Ikuta to incorporate the teachings of Meachair and provide the surroundings data comprising a route in a region in front of the host motor vehicle. In doing so, this “anticipation based on previous routes allows the system to function on the basis of a predicted route, even if the navigation system is not active (which may often be the case for routes frequently travelled) page 11 lines 18-21.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record, taken individually or in combination, does not teach or fairly suggest the elements of claim 11, wherein the control method according to claim 10 further comprises replacing the removed operating and surroundings data with interpolated operating and surroundings data.
Rather, the closest prior art of record, Koebler, teaches that only a subset of the historical route information is used in order to calculate a probable optimal speed. For example, the probable optimal speed may be driver specific, so that only information for a specific driver is used to calculate a probable optimal speed.
The closest foreign literature of record, Meachair, teaches that speed profiles of the motor-vehicle are recorded in a register of recurring paths in association with corresponding paths and used to determine the optimal braking or acceleration point, and the time of day or day of the week can also be recorded and taken into account.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./9/24/2022             Examiner, Art Unit 3661     

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661